Citation Nr: 0636683	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty in the National Guard and 
the Reserve from October 1977 to January 1978, and from 
January 1980 to August 1980, respectively.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2001 and 
March 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied 
entitlement to the benefits currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is not related to his 
active duty service.

2.  The veteran's cervical and lumbar spine disorders were 
first manifested many years after service and are not related 
to his service. 


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Cervical and lumbar spine disorders were not incurred or 
aggravated in the veteran's active duty service; nor may they 
be so presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and August 2001, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In April 2005, the veteran was 
instructed to submit any evidence in his possession that 
pertained to the claims.  Although this notice was delivered 
after the initial denials of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in July 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability ratings or effective dates is moot, 
and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical and personnel records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claims.  
Although medical opinions have not been sought, they are not 
required based on the facts presented in this case.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

Service Connection

The veteran seeks service connection for an anxiety disorder 
and a back disorder, which he contends initially manifested 
in service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Anxiety Disorder

The veteran contends that he had pain in service which caused 
him to become depressed.  Specifically, he has indicated that 
the pain made him anxious to be separated from the army, and 
that getting out was his sole focus.  He contends that he has 
felt anxious and depressed ever since.

Service medical records, to include the veteran's December 
1977 and March 1980 separation exams, are negative for 
complaints, treatment, or diagnosis of any psychiatric 
disorder.  Service personnel records, however, demonstrate 
that in March 1980, an army chaplain described the veteran as 
extremely nervous and depressed.  These records also show the 
veteran was absent without leave for a period of days in June 
1980 and that his unwillingness to obey orders resulted in 
his eventual separation.

The veteran reported that he sought psychiatric treatment at 
VA upon his separation in 1980, and that he received such 
treatment through the present.  VA requested those records, 
and received treatment reports dating from July 1985 forward.  
Additionally, exams conducted in conjunction with the 
veteran's successful Social Security Administration (SSA) 
disability application are of record.  

The veteran is first noted to have psychiatric complaints in 
June 1993, at which time a history of depression stemming 
from an April 1990 work accident was noted.  The record 
confirms that the veteran was working construction at that 
time and he fell three stories off a roof, severely injuring 
his left ankle, left leg, and left elbow.  He also sustained 
cognitive injuries to his brain in relation to this accident, 
as confirmed in June 1993 by extensive psychoneurological 
examination.  His treatment in 1993, as well as subsequent 
examinations in July and August 1994 and October 1996, all 
relate the veteran's depression back to the 1990 injury which 
prevented the veteran from working.

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the evidence does not indicate that there may be an 
association; therefore, no opinion has been sought.  
Specifically, such an indication will be found when there is 
"medical evidence that suggests a nexus but it too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation."  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Such 
evidence is not of record.

During an examination conducted on behalf of SSA in October 
2004, the veteran reported a history of depression dating 
back to the 1980's and his military service.  Although this 
is consistent with the army chaplain's March 1980 statement, 
it is less than persuasive, given the lack of psychiatric 
complaints or treatment between 1980 and 1993, and 
particularly the emphasis in those initial treatment records 
on the veteran's 1990 fall.  

The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for an anxiety 
disorder is not warranted.

Back Disorder

The veteran has alleged that his military duties required him 
to lift and carry heavy torpedoes and other equipment, which 
gave rise to back pain.  He further notes that he continued 
to experience that pain after service and through the present 
time.
Service medical records confirm that on one occasion in 
February 1980, the veteran reported to sick call and 
presented with complaints of a cold with a back ache.  He 
expressly reported that there had been no trauma to his back.  
The examiner rendered no diagnosis referable to the back.  No 
further treatment for back pain was noted during service.  
His March 1980 separation examination indicated that the 
spine was normal.  The veteran reported a negative history 
for back trouble at that time as well.

Post-service records are silent for complaints referable to 
the veteran's spine until October 1996, at which time the 
veteran had cervical spine pain after exercising.  X-ray 
studies were negative.  Of particular interest is a July 1994 
orthopedic examination ordered in the context of the 
veteran's application for SSA benefits.  While the exam 
revealed pathology referable to the previously-injured left 
ankle and leg, objective observation and testing of the 
cervical and lumbar spines yielded normal results.  In March 
1998, the veteran reported that he had been sweating, with 
discomfort in his chest and back.  A diagnosis of bronchitis 
was rendered, while the back discomfort was noted to be 
"questionable."  It is not until January 2001 that cervical 
spine stenosis was noted, with herniated disks.  A May 2001 
treatment record also quotes a 2000 lumbosacral spine x-ray 
noting disk bulges with degenerative changes.  

The veteran is certainly competent to attest to his symptoms 
of pain since service.  Buchanan v. Nicholson, No. 05-7174 
(Fed. Cir. June 14, 2006) (holding that evidence presented by 
the veteran concerning his continuity of symptoms after 
service is credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence).  However, the 
veteran's claim fails based upon the lack of medical nexus 
associating his injuries in service to a current disability.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be evidence of a nexus to 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  In other words, even accepting the veteran's 
allegation that he has had continuous pain since service, no 
medical professional of record has linked that pain to the 
in-service injury or to the current disability. 

No medical opinion has been sought in this case, because the 
evidence does not indicate that the veteran's current spine 
disabilities may be associated with the one event in service 
where a back ache was noted when the veteran had a cold.  See 
38 C.F.R. § 3.159(c)(4) (2006).  Nearly twenty years passed 
between when the veteran separated from service and the first 
documented, competent medical evidence established a 
particular pathology of the spine.  An association is not 
indicated in this case.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  As indicated above, a twenty year 
lapse exists between the veteran's separation from service 
and his diagnosis of degenerative changes of the spine.  The 
presumption is not applicable.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection is not warranted for a spine, either 
cervical or lumbosacral, disability.


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for a spine disorder is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


